Title: To James Madison from Joseph Jones, 3 July 1789
From: Jones, Joseph
To: Madison, James


Dr. Sr
Fredericksburg 3d. July 1789.
Yours by Mr. Hopkins with the journal inclosed has been received and the journals as you desired delivered to Mr. Randolph who requests me to return you his thanks—that of the 21t. is also come to hand. I have seen a copy of the bill establishing the judiciary and from the cursory reading I have given it the different powers and jurisdictions of the Courts would have been more clearly seen had they been taken up in several bills, each describing the province and boundary of the Court to which it particularly applied—where there is danger of clashing jurisdictions the limits should be defined as acurately as may be, and this danger will exist where there are concurrent jurisdictions—in so extensive a country as the united States every precaution, consistent with the right of appeal, should be interposed to prevent inconvenience and legal oppression.

As far as my observations extend the allowance to the V. P. is thought high—this may be owing to the want of information what reasons exist for a high allowance to that Officer acting as it is supposed he generally will do as President of the Senate. The current of opinion too seems to run in favor of 4 instead of 6 dols for the Members of both branches having heard no distinction made respecting their pay Though there may be good reasons for making the Senators a higher allowance than the representatives. The Senatorial branch hath lost some Degree of popularity by the effort for titles and establishing a distinction between the houses rather degrading to the representatives; but nothing seems to be more generally exclaimed agt. than their keeping the door shut while acting as legislators. The question respecting the removal of the heads of departments by the President is no doubt a question of importance and not being expressly provided for would seem to be necessarily incident to the Executive Office. There is great force in the observation that those who appoint should remove and had the constitution kept the 3 branches of the government really separate and distinct the difficulty wod. not have been great but the Senate partaking in some degree of all the powers made the construction more necessary on the present occasion to withhold from that body a concurrence in the removal as it tended to diminish responsibility and in great degree to render the first Majestrate a Cypher. I may be mistaken but I conceive no constructive powers should be admitted that serve more closely to unite the first Majestrate as the Executive with the Senate than are expressly prescribed by the constitution—if this is not guarded agt uniformly in the progress of the government the Senate will become all powerful. I am yr. friend & Servt
Jos: Jones.
Altho’ I am now here direct yr. letters as usual to Richmond.
